Russell, J.
There are various objections, which are fatal to the application of the relator for a liquor tax certificate allowing him to sell liquor in his hotel at Russell. The local option provisions given by' section 1G (chap. 112 of the Laws of 1896), allow the electors of the town, at a town election, to determine whether liquors shall be sold in that town, and in case of their voting against such privilege, the county treasurer has no right to issue such certificate.
But in various of the towns of the state, prior to the enactment of the Raines Bill, no licenses existed because the commissioners of excise, using their discretion, did not approve of granting licenses. In order to provide for the condition of such towns and to guide the county treasurers, before any town election occurring after the passage of the act should evince the will of th*e electors of the town, section 16 provides, that in any town in which at the time that act became a law there was no license, it should not be lawful for. the county treasurer to issue any liquor tax certificate, provided by that act, until the town had voted upon the question.
*406This provision was evidently in harmony with the spirit of the act allowing the towns to be free from-liquor selling under the protection of the law, if they so chose, and providing a practical method of giving a county treasurer evidence of such determination. Before any vote could be taken at.a town meeting, he must be guided by the fact that no license existed. His evidence of such fact could' only be the proof that in fact no license had actually been issued to any. applicant. It will not, therefore, do for the. counsel of the relator to furnish evidence of an inclination "on the part of the majority of the commisioners of the town of Bussell to give a, license, even if those two commissioners were lawful commissioners of excise, when the fact was that no license had actually' ■been given and none was outstanding, in fact, at the time of the passage of the new Excise Law:
There are other objections to the- application which need not be here considered. I do not place among them’ as controlling, however, the fact that some eighteen years ago the applicant was convicted of a felony, as he has since received his pardon. It is for the interest of the state that all persons convicted of crime should become law-abiding citizens, and evince by good conduct their desire to become better men. The restoration afforded by a pardon to civil rights covers all civil rights, and I think that one, who has become a voter and who might lawfully hold any office can as well discharge the responsibility of hotePlteeping, including liquor selling, and is no longer a convict, under the ban of the láw.
In this case the action of the county treasurer is affirmed, with costs.
■ Ordered accordingly.